Citation Nr: 0932808	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-25 624	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome (CTS) of the right hand.

2.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1949 to April 
1950 and from September 1950 to April 1952, including combat 
service in the Republic of Korea, and his decorations include 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007 and February 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in New Orleans, Louisiana, and St. Louis, 
Missouri, respectively.

In May 2009, the Veteran and the Veteran's spouse testified 
at a video conference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

In the Veteran's testimony before the undersigned Acting 
Veterans Law Judge at the May 2009 video conference hearing 
the Veteran raised the issue of entitlement to an evaluation 
in excess of 30 percent disabling for posttraumatic stress 
disorder (PTSD).  As this matter is not currently developed 
or certified for appellate review, it is referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The Veteran seeks service connection for CTS of the right 
hand and entitlement to TDIU.  He contends that his current 
CTS of the right hand is due to shrapnel wounds sustained in 
combat in service.  The Veteran contends that the conditions 
for which he is in receipt of service connected benefits 
prevent him from securing or following a substantially 
gainful occupation.

The claims folder reveals that the Veteran has identified 
private treatment for CTS of the right hand at Daigle and 
Diagle, a physical therapy provider, and by Dr. W., in Houma, 
Louisiana.  The records of the Veteran's treatment by these 
providers are not associated with the claims folder and there 
is no indication in the claims folder that attempts to obtain 
these records have been made.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  
As such, VA must attempt to obtain the records of the 
Veteran's treatment at D&D and by Dr. W.

The service treatment records reveal that the Veteran was 
wounded in combat and sustained shrapnel wounds to the right 
arm.  The Veteran testified before the undersigned Acting 
Veterans Law Judge that he is not currently employed.

In October 2002, the Veteran was afforded a VA Compensation 
and Pension (C&P) neurological examination.  After 
examination the Veteran was diagnosed with severe bilateral 
CTS; however, the examiner did not render an opinion 
regarding the etiology of the Veteran's condition.

In July 2006, the Veteran was afforded a VA C&P general 
examination.  The examiner rendered the opinion that the 
Veteran's PTSD had a significant effect upon the Veteran's 
ability to work.  However, the examiner did not render an 
opinion regarding whether the Veteran was able to secure or 
follow a substantially gainful occupation.

In September 2006, the Veteran was afforded a VA C&P PTSD 
examination.  After examination the examiner rendered the 
opinion that the Veteran's PTSD did not significantly impact 
the Veteran's ability to work.

In November 2007, the Veteran was afforded a VA C&P 
examination regarding his right arm conditions.  The examiner 
noted that the Veteran had a history of shell fragment wound 
and injury to the right arm.  The examiner reported that the 
Veteran attributed his current right arm conditions to his 
injury in service.  After examination the Veteran was 
diagnosed with CTS of the right hand; however, the examiner 
did not opine as to the etiology of the Veteran's CTS of the 
right hand.

In a statement submitted by the Veteran in July 2009, the 
Veteran was noted to be unable to work due to his service-
connected disabilities.  However, there is no indication on 
this statement that it was made by a competent medical 
professional.  The Board notes that a lay person is not 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Here, the Veteran's post service treatment records show that 
he is currently diagnosed with CTS of the right hand.  The 
service treatment records reveal that the Veteran was treated 
for right arm shrapnel wounds in service.  The report of 
examination dated in November 2007 indicates that the 
Veteran's current CTS of the right hand may be related to his 
shrapnel wounds in service.  As such, the Board has no 
discretion and must remand the claim of entitlement to 
service connection for CTS of the right hand for the Veteran 
to be afforded a VA medical examination.

The evidence of record reveals that the Veteran is not 
currently employed and there is an indication that the 
Veteran may be unable to work due to his service-connected 
disabilities.  As such, the Board has no discretion and must 
remand the claim of entitlement to TDIU for the Veteran to be 
afforded a VA medical examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Daigle and 
Daigle, physical therapists, and from Dr. 
W. in Houma, Louisiana.  Any additional 
pertinent records identified by the 
appellant during the course of the remand 
should also be obtained, following the 
receipt of any necessary authorizations 
from the appellant, and associated with 
the claims file.

2.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any carpal tunnel syndrome of the right 
hand found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report regarding the onset and 
continuity of symptomatology and opine as 
to whether it is at least as likely as 
not that any carpal tunnel syndrome of 
the right hand found to be present is 
related to or had its onset during 
service, and particularly, to his 
shrapnel wounds of the right arm.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  Arrange for the Veteran to undergo an 
appropriate VA examination regarding his 
claim of entitlement total disability 
rating based on individual 
unemployability due to service-connected 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  Thereafter, 
the examiner should opine as to whether, 
without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

3.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue the Veteran and his representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

